AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 15th day of June, 2009, to the Transfer Agent Servicing Agreement, dated as of June 22, 2006, as amended, (the "Agreement"), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the DSM Large Cap Growth Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit V is hereby added to the Agreement and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Robert M. Slotky By: /s/Michael R. McVoy Name: Robert M. Slotky Name: Michael R. McVoy Title: President Title: Executive Vice President 1 Exhibit V to the Professionally Managed Portfolios Transfer Agent Servicing Agreement Name of Series Date Added DSM Large Cap Growth Fund on or after June 15, 2009 Multiple Series Trust TRANSFER AGENT & SHAREHOLDER SERVICES ACCOUNT SERVICES FEE SCHEDULE – June, 2009 Annual Service Charges to the Fund* ·Base Fee Per Cusip $18,000 /year ·NSCC Level 3 Accounts $13.00 /open account ·No-Load Fund Accounts $16.00 /open account ·Load Fund Accounts$18.00 /open account ·Daily Accrual Fund Accounts$22.00 /open account ·Closed Accounts$2.50 /closed account Activity Charges ·Manual Shareholder Transaction$3.00 /transaction ·Omnibus Account Transaction$1.00 /transaction ·Correspondence$3.00 /item ·Telephone Calls $1.00 /minute ·Voice Response Calls$0.40 /call ·Qualified Plan Accounts$15.00 /account (Cap at $30.00/SSN) Implementation Charges ·First Cusip$6,000 /fund group setup, first Cusip ·Subsequent Cusips$1,500 /each additional Cusip Plus Out-Of-Pocket Expenses – Including but not limited to telephone toll-free lines, call transfers, mailing, sorting and postage, stationery, envelopes, programming, service/data conversion, AML verification services, special reports, insurance, record retention, processing of literature fulfillment kits, microfilm, microfiche, proxies, proxy services, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC charges, data communication and implementation charges, travel, training, and all other out-of-pocket expenses. Additional Services – Above pricing is for standard services.Available but not included above are the following services- FAN Web shareholder e-commerce, Vision intermediary e-commerce, FAN Mail electronic data delivery,sales reporting data warehouse, investor e-mail services, literature fulfillment, lead conversion reporting, 12b-1 aging, Short-Term Trader reporting. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule above. DSM Capital Partners LLC By: /s/S.E.
